UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                          Senior Airman CASSANDRA L. GLOSSON
                                    United States Air Force

                                              ACM S32350

                                           17 November 2016

          Sentence adjudged 9 September 2015 by SPCM convened at Beale Air Force
          Base, California. Military Judge: Brendon K. Tukey (sitting alone).

          Approved Sentence: Bad-conduct discharge, confinement for 75 days, and
          reduction to E-1.

          Appellate Counsel for the Appellant: Major Thomas A. Smith; Captain Ann
          W. Morgan; and Captain Jarett F. Merk.

          Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                  Before

                           MAYBERRY, SPERANZA, and JOHNSON
                                Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

        A special court-martial composed of a military judge sitting alone found Appellant
guilty, consistent with her pleas and pursuant to a pretrial agreement, of failure to go at the
time prescribed to her place of duty on divers occasions; negligent dereliction of duty for
failing to refrain from soliciting a loan from a subordinate; failure to obey a lawful order;
wrongful use of codeine, marijuana, and cocaine; and solicitation to distribute a controlled
substance, in violation of Articles 86, 92, 112a, and 134, UCMJ, 10 U.S.C. §§ 886, 892,
912a, and 934. 1 We reviewed Appellant’s case on its merits.

       During the providence inquiry, trial counsel inaccurately stated that the maximum
punishment included “two-thirds forfeitures of pay for 12 months.” However, trial defense
counsel agreed with trial counsel’s recitation of the maximum authorized punishment. The
military judge then incorrectly advised Appellant the maximum punishment authorized
based on his pleas included, inter alia, “forfeiture of two-thirds pay and allowances per
month for 12 months.” (Emphasis added). Appellant confirmed that she understood the
maximum authorized punishment based upon her pleas and did not have any questions
about the sentence that could be imposed accordingly. The military judge convicted
Appellant consistent with her pleas and sentenced her to a bad-conduct discharge,
confinement for 75 days, and a reduction in grade to E-1. Appellant’s pretrial agreement
limited any confinement to no more than four months, but included no other restrictions.
The convening authority approved the adjudged sentence.

        A guilty plea may be improvident if it is based on an accused’s substantial
misunderstanding of the maximum possible punishment. United States v. Mincey, 42 M.J.
376, 378 (C.A.A.F. 1995). In this case, we find any misunderstanding by Appellant about
forfeitures was not substantial and did not compromise the providence of her pleas.

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of Appellant occurred. Articles 59(a) and
66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the findings and the sentence are
AFFIRMED.

                    FOR THE COURT



                    KURT J. BRUBAKER
                    Clerk of Court




1
  In accordance with her pretrial agreement with the convening authority, Appellant pleaded not guilty to one
specification of reckless operation of a vehicle; one specification of wrongful possession of marijuana; and, one
specification of wrongful possession of cocaine, in violation of Articles 111 and 112a, UCMJ, 10 U.S.C. §§ 911 and
912a. The Article 111 charge and its specification were withdrawn and dismissed, as were the two wrongful
possession specifications under Article 112a.


                                                   2                                                ACM S32350